Case 4:19-cv-00098-JFH-CDL Document 381 Filed in USDC ND/OK on 06/08/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OKLAHOMA

   JANICE BUSH, as                           )
   Special Administrator for the             )
   Estate of Ronald Garland,                 )
   deceased,                                 )
                                             )
                        Plaintiff,           )
                                             )      Case No. 19-CV-98-JFH-CDL
   v.                                        )
                                             )
   BRET BOWLING, in his official             )
   and individual capacity as Sheriff,       )
   Creek County, Okla.; et al.,              )
                                             )
                        Defendants.          )

                           REPORT AND RECOMMENDATION

          Before the Court is Plaintiff’s Motion for the apportionment of settlement proceeds

   and approval of the amount of attorney fees and costs (Doc. 376) (Motion), which was

   referred to the undersigned for report and recommendation. (See Doc. 378). The Motion is

   unopposed, and no responses or objections to the Motion have been made.

   I.     Background

          On August 9, 2017, the plaintiff, Janice Bush, was appointed Special Administrator

   of the Estate of Ronald Garland in Case No. PB-2017-23 in the District Court for Pawnee

   County, Oklahoma. On June 8, 2018, Ms. Bush filed a civil rights lawsuit arising from the

   death of Mr. Garland on or about June 18, 2017. (See Doc. 2-2; see also Doc. 312). On

   March 30, 2021, the parties participated in a settlement conference and agreed to settle Ms.

   Bush’s remaining claims. (Doc. 370).
Case 4:19-cv-00098-JFH-CDL Document 381 Filed in USDC ND/OK on 06/08/21 Page 2 of 7




          On May 10, 2021, the undersigned conducted an evidentiary hearing on the Motion.

   The plaintiff, Ms. Bush, testified, and several exhibits were admitted, without objection:

          Exhibit 1: Petition for Appointment of Special Administrator for the Estate of
          Ronald Garland, date-stamped July 19, 2017;
          Exhibit 2: Order Appointing Special Administrator, date-stamped August 9, 2017;
          Exhibit 3: Letters of Administration, dated August 9, 2017;
          Exhibit 4: Plaintiff’s Employment Contract (Retention Agreement) with Allen &
          Garrett, P.L.L.C.;
          Exhibit 5: Plaintiff’s Settlement Agreement and Release of All Claims with County
          Defendants, dated April 1, 2021;1
          Exhibit 6: Plaintiff’s Settlement Agreement and Release with Defendants Turn Key
          Health Clinics, L.L.C. and Kerri Janes, dated April 12, 2021 (filed under seal); and
          Exhibit 7: List of Expenses.

   (Doc. 380). The undersigned also considered the Motion (Doc. 376) and the Sealed Exhibit

   filed therewith (Doc. 377).

   II.    Legal Standards

          The claims in this action arise under Oklahoma’s wrongful death statute, Okla. Stat.

   tit. 12, § 1053. Under section 1053, recoverable damages include the mental pain and

   anguish suffered by the decedent, the pecuniary loss to the survivors, and the grief and loss

   of companionship suffered by the decedent’s children and parents. Id. § 1053(B). The

   statute further provides that “[w]here the recovery is to be distributed according to a

   person’s pecuniary loss or loss of companionship, the judge shall determine the proper




   1
          The County Defendants are comprised of the Board of County Commissioners of
   Creek County; Brett Bowling, in his individual capacity and in his official capacity as
   Sheriff of Creek County; Christopher Fetters; Jeffrey Labbee; and Brandon Fulks. (See
   Motion, Doc. 376 at 1-2).
                                                2
Case 4:19-cv-00098-JFH-CDL Document 381 Filed in USDC ND/OK on 06/08/21 Page 3 of 7




   division.” Id. at § 1053(D); see also Briggs v. Okla. Dep’t of Hum. Servs., No. CIV-06-

   677, 2010 WL 545863, at *1 (W.D. Okla. Feb. 9, 2010) (unpublished); Plain v. Murphy

   Family Farms, 296 F.3d 975, 982 (10th Cir. 2002). With respect to attorney fees,

   Oklahoma courts have recognized that contingent fee agreements “[m]any times . . . are

   the only means possible for litigants to secure legal services.” Abel v. Tisdale, 619 P.2d

   608, 611 (Okla. 1980). However, Oklahoma courts have also stated that the right to contract

   for a contingent fee may be constrained “when the amount of the fee seem[s] excessive.”

   Id. (citing Cappel v. Adams, 434 F.2d 1278, 1280 (5th Cir. 1970)).

   III.    Findings of Fact and Conclusions of Law

           Upon consideration of the testimony of Ms. Bush, the Motion, and all exhibits, the

   undersigned makes the following recommended findings of fact and conclusions of law.

      1.      On July 19, 2017, Ms. Bush filed a Petition for Appointment as Special

              Administrator for the Estate of Mr. Garland, in the Probate Court of Pawnee

              County, Oklahoma, Case No. PB-2017-23. (Ex. 1). On August 9, 2017, the

              probate court issued an order, and Letters of Administration were executed,

              appointing Ms. Bush as Special Administrator of Mr. Garland’s estate. (Ex. 2;

              Ex. 3; see Okla. Stat. tit. 58 § 215).

      2.      At the time of his death, Mr. Garland was divorced and had no children.

      3.      Mr. Garland’s father predeceased him.

      4.      Accordingly, Ms. Bush, who is Mr. Garland’s mother, is the sole person entitled

              to recover for Mr. Garland’s death under Okla. Stat. tit. 12, § 1053; see Ouellette

              v. State Farm Mut. Auto Ins. Co., 918 P.2d 1363, 1366-67 (Okla. 1994).

                                                  3
Case 4:19-cv-00098-JFH-CDL Document 381 Filed in USDC ND/OK on 06/08/21 Page 4 of 7




      5.    Ms. Bush has been represented throughout this action under a representation

            agreement with Allen & Garrett, P.L.L.C. (See Ex. 4).

      6.    The parties have resolved all of Ms. Bush’s outstanding claims against the

            County Defendants and against Turn Key Health Clinics and Kerri Janes. The

            total amount of both settlements is $770,000.00. Because the amount of the

            settlement with Turn Key Health Clinics and Kerri Janes is confidential pursuant

            to the terms of the settlement, the undersigned has not identified the specific

            settlement amounts for each group of defendants. However, the separate

            settlement amounts are identified in Plaintiffs’ sealed filing accompanying the

            Motion, as well as in the exhibits submitted at the hearing. (See Docs. 376, 377;

            Ex. 5; Ex. 6 (filed under seal)).

      7.    The defendants have paid total settlement proceeds of $770,000.00 pursuant to

            the terms of the settlements. (Doc. 377, at 2). The settlement proceeds are held

            in the Trust Account of Bryan & Terrill Law, P.L.L.C. and are ready for

            apportionment and distribution upon approval by the Court.

      8.    Ms. Bush’s counsel advanced $60,087.21 in litigation expenses. (Ex. 7). During

            the hearing, Ms. Bush reviewed the costs from the contributing law firms and

            indicated that she believed the costs were appropriate.

      9.    The undersigned finds that the litigation expenses for the prosecution of the

            claim, which resulted in a resolution of claims and the reimbursement of costs

            and litigation expenses to the attorneys, as set forth in the sealed exhibit to the

            Motion (Doc. 377, at 2-3), should be approved by the Court.

                                                4
Case 4:19-cv-00098-JFH-CDL Document 381 Filed in USDC ND/OK on 06/08/21 Page 5 of 7




      10.   After subtracting these expenses from the total sum recovered, net settlement

            proceeds in the amount of $709,912.79 remain to be distributed.

      11.   Ms. Bush’s representation agreement with Allen & Garrett provides the

            attorneys with a 50 percent contingent interest in any sum recovered, after

            deduction of costs incurred in the course of representation. (Ex. 4). Accordingly,

            the retention agreement provides for payment of $354,956.39—i.e., 50 percent

            of the net recovery—to Allen & Garrett in consideration for services rendered

            in this action on Ms. Bush’s behalf.

      12.   Pursuant to the retention agreement, the remaining 50 percent of the net

            recovery, a total of $354,956.40, is to be distributed to Ms. Bush.

      13.   In her hearing testimony, Ms. Bush affirmed that the proposed distribution set

            forth in the sealed exhibit to the Motion (Doc. 376) was explained to her and that

            she knows of no reason why the Court should not allow the distribution of

            attorneys’ fees and costs as stated therein.

      14.   Ms. Bush affirmed that she understood, when she executed the representation

            agreement on behalf of Mr. Garland’s estate, that the contingency fee was set at

            50 percent because of the nature of this case and specialties involved.

      15.   The claims in this action were vigorously contested, as evidenced by more than

            350 docket entries in this case preceding the settlement agreement. Furthermore,

            the nature and extent of any potential recovery was uncertain. Ms. Bush’s

            attorneys expended substantial effort and advanced significant sums of money



                                               5
Case 4:19-cv-00098-JFH-CDL Document 381 Filed in USDC ND/OK on 06/08/21 Page 6 of 7




            to pursue the claim, without assurance that they would be compensated for their

            efforts or reimbursed for their costs.

      16.   Based upon the efforts of attorneys for the plaintiffs in the case, together with

            the uncertain outcomes of a contingent fee contract, the percentage and amount

            of attorney fees are within the amount allowed under Oklahoma law. See Abel,

            619 P.2d at 611.

      17.   At the hearing on the Motion, Ms. Bush’s counsel represented that he is aware

            of no objection to the award of attorney fees and distribution of net recovery as

            set forth in the Motion, and that no other party has come forward to claim

            entitlement to any portion of Ms. Bush’s share of the net recovery. Counsel

            further noted that Mr. Garland’s death occurred nearly four years ago and this

            case has received some degree of publicity, confirming his understanding that

            no other person claims entitlement to recover under the wrongful death statute.

      18.   Having reviewed the Motion and exhibits referenced above, the undersigned

            believes that the payment of attorneys’ fees and costs as set forth above is

            consistent with the applicable agreements, is permissible under Oklahoma law,

            and should be approved.

      19.   After the payment of litigation costs and attorney fees, as set forth in the Motion,

            the balance of settlement proceeds should be distributed to Mr. Garland’s sole

            surviving heir, Ms. Bush, as detailed in the sealed exhibit to the Motion (Doc.

            377).



                                               6
Case 4:19-cv-00098-JFH-CDL Document 381 Filed in USDC ND/OK on 06/08/21 Page 7 of 7




   IV.    Conclusion and Recommendation

          Based on the proposed findings of fact and conclusions of law set forth above, the

   undersigned recommends that the Motion (Doc. 376) be granted.

          In accordance with 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b)(2), a party may file

   specific written objections to this Report and Recommendation within 14 days. Any such

   objections must be filed on or before June 22, 2021. If specific written objections are timely

   filed, Rule 72 directs the district judge to:

          determine de novo any part of the magistrate judge’s disposition that has
          been properly objected to. The district judge may accept, reject, or modify
          the recommended disposition; receive further evidence; or return the matter
          to the magistrate judge with instructions.

   Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

          The Tenth Circuit has adopted a “firm waiver rule,” which provides that the failure

   to make timely objections to the magistrate judge’s findings or recommendations waives

   appellate review of factual and legal questions. United States v. One Parcel of Real

   Property, 73 F.3d 1057, 1059 (10th Cir. 1996) (quoting Moore v. United States, 950 F.2d

   656, 659 (10th Cir. 1991)). Only a timely specific objection will preserve an issue for de

   novo review by the district court or for appellate review.

          DATED this 8th day of June, 2021.




                                                   7
